                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No.: CV 18-10213-SJO (PLA)                                                        Date: November 5, 2019

Title:    Kathleen P. v. Nancy Berryhill


PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                        UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                 N/A                                            N/A
          Deputy Clerk                              Court Reporter / Recorder                           Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF:                                      ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                  NONE

PROCEEDINGS:              (IN CHAMBERS)

Pursuant to this Court’s Order of December 14, 2018, plaintiff was ordered to file a Motion for Summary
Judgment forty-five days from the filing of plaintiff’s Notice of Compliance, i.e., by October 31, 2019. To date,
the Motion for Summary Judgment has not been filed with the Court. Accordingly, no later than November
12, 2019, plaintiff is ordered to show cause why this case should not be dismissed for failure to prosecute.
Filing of the Motion for Summary Judgment fully consistent with the Court’s December 14, 2018, Order on or
before November 12, 2019, shall be deemed compliance with this Order to Show Cause.




cc:      Kathleen P., pro se
         Paul H. Sachelari, SAUSA



                                                                             Initials of Deputy Clerk      ch




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                           Page 1 of 1
